Citation Nr: 0915650	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-24 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for dental disability for 
treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The Veteran had active military service from March 1951 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The Veteran's participation in 
Operation Ivy in 1952, and resulting exposure to ionizing 
radiation from nuclear bomb testing, are indicated by the 
evidence of record.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  

This case was remanded by the Board in an action dated in 
August 2008.  For the reasons given below, the Board will 
remand again.  

The Veteran claims that he lost many teeth and suffered many 
dental caries due to his exposure to ionizing radiation in 
service.  He claimed service connection for the specific 
purpose of receiving dental treatment.  The Board remanded 
this case in order to ensure that the Veteran was apprised of 
the provisions of 38 C.F.R. § 17.161, which dictate the 
manner in which certain classes of claimants will be treated.  
This was done on remand.  

Of record is an October 1954 Dental Rating Sheet suggesting 
that several teeth had been determined to have had caries or 
been extracted as a result of dental abnormalities incurred 
or aggravated in service.  The record shows that the RO sent 
a copy of the October 1954 Dental Rating Sheet to the VA 
Medical Center (VAMC) in Minneapolis, Minnesota, in February 
2003, for the purpose of requesting that the Chief of Dental 
Service make a determination as to whether dental treatment 
may be authorized.  See 38 C.F.R. § 17.161 (2008).  The 
Veteran was informed of this in the rating decision dated in 
January 2003, and in the Statement of the Case (SOC) issued 
in July 2004.  Neither the January 2003 rating decision, the 
SOC, nor a subsequent supplemental statement of the case 
(SSOC) discussed the relevance of the October 1954 Dental 
Rating Sheet to the case now on appeal.   

When this case was remanded in August 2008, the Board ordered 
that the AOJ consider the 1954 Dental Rating Sheet and inform 
the Veteran of the meaning of this decision as it relates to 
his request for treatment.  While the VCAA notification 
letter sent by the AOJ in November 2008 mentioned the 1954 
Dental Rating Sheet, it did not discuss the 1954 rating in 
the context of the instant claim.  The Board also notes that 
the SSOC issued in March 2009 did not address the 1954 
decision at all, even though prior to 1955 a veteran was 
entitled to treatment for all service-connected teeth and 
even for noncompensable diseases at any time.  Pub. L. 85-56.  
What effect the 1954 decision has, if any, on the Veteran's 
current claim was to be explained, but was not.  The AOJ 
merely continued its denial and forwarded the question of 
eligibility to the VA medical center in Minneapolis.  

The Board is faced with several unanswered questions that 
must be resolved before it can properly review the case.  
Specifically, whether the October 1954 Dental Rating Sheet 
constituted a grant of service connection for treatment 
purposes for the teeth indicated as having been incurred or 
aggravated in service, and whether the VAMC has found 
eligibility for treatment based on service connection for any 
tooth.

As noted, the AOJ was instructed in the August 2008 remand to 
consider the 1954 dental rating decision and inform the 
veteran of the meaning of this decision as it relates to his 
current request for service connection for treatment 
purposes.  That did not happen; the Board therefore must 
remand again.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).  

Finally, because the Veteran has contended that the loss of 
his teeth is due to trauma, which he describes as exposure to 
ionizing radiation, and because the AOJ has not yet made 
clear what the 1954 decision means in terms of the current 
claim of service connection for treatment purposes, the Board 
will also order an examination.  The AOJ should consider the 
Veteran's claim in terms of a claim of service connection 
based on trauma (injury inflicted by a physical agent).  See 
VAOPGCPREC 5-97 (Jan. 22, 1997) (citing Stedman's Medical 
Dictionary for the meaning of "trauma" in the context of 
dental treatment claims).  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  A VA dental examination should be 
scheduled.  The examiner should be asked 
to review the claims file as well as any 
dental treatment file maintained by VA.  
The examiner's attention should be 
directed to the October 1954 rating 
determination that reflected the state of 
the Veteran's dental status before, 
during, and at the conclusion of his 
military service.  To the extent 
possible, this status should be confirmed 
by other records.  The examiner should be 
asked to provide an opinion as to the 
medical probabilities that any tooth was 
lost as a result of exposure to ionizing 
radiation during military service.  Each 
tooth found to be affected by such 
exposure should be specifically 
identified.  If the examiner determines 
that radiation exposure did not cause any 
dental problem or caused the loss of 
certain teeth but not others, this should 
be explained in detail.  

2.  The AOJ should ascertain from the 
Minneapolis VAMC whether any 
determination of eligibility for 
treatment has been made.  The Dental 
Clinic Eligibility Section must be asked 
to provide a written response to the AOJ, 
and this response must be incorporated 
into the record.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should explain the 
effect of the 1954 rating decision on the 
AOJ's determination.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  




